Citation Nr: 0808323	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a fracture of the right wrist.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1974 to May 1980.  He retired from the U.S. Air Force 
Reserve in 2003. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In June 2006, the veteran withdrew his appeal on the claim 
for increase for right shoulder strain. 


FINDING OF FACT

The residuals of a fracture of the right wrist are manifested 
by painful motion without ankylosis or malunion of the ulna 
or radius by X-ray.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
residuals of a fracture of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2004, on the underlying claim of service connection 
for residuals of a fracture of the right wrist.  

The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  The 
notice included the provision for the effective date of the 
claim. 

The VCAA notice on the Diagnostic Code under which the 
claimant is rated and the degree of disability assignable was 
provided after the initial adjudication. 

As for content of the pre-adjudication VCAA notice, the 
document substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  .

There was no pre-adjudication VCAA notice on the degree of 
disability assignable and evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life and 
the Diagnostic Code under which the claimant was rated 
because the initial rating of the disability followed the 
initial grant of service connection.  As an initial 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 
§ 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating for residuals of a fracture of the 
right wrist.  Dingess at 19 Vet. App. 473.

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The RO has obtained the veteran's service medical 
records, VA records, and private medical records.  The 
veteran was afforded VA examinations on the claim for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
VA has complied with the duty-to-assist provisions of the 
VCAA.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In February 2001, while on reserve training, the veteran 
slipped on ice and fell and fractured his right wrist. 

On VA examination in November 2004, the examiner reported 
that the veteran's medical records and claims file had been 
reviewed.  The veteran stated that he was left handed, that 
he fractured his right wrist during service for which the 
wrist was casted for six weeks, but he did not have surgery.  
He complained of right wrist pain if he bent the wrist while 
pushing anything heavy and of intermittent weakness in the 
wrist, while turning a lawn mower or whenever he tried to use 
his right hand.  The veteran described the pain as radiating 
from the wrist to the elbow.  He did not complain of 
stiffness, swelling, instability or locking.  He did describe 
fatigue and a lack of endurance.  He stated that he had 
flare-ups with additional limitation of motion and functional 
impairment at least once a week brought on by cold weather or 
by over use, which would last at least 2 days, depending on 
his activities.  

The veteran stated that his typing at work was slower, that 
he could not lift anything heavy or bulky with his right arm, 
and that he could not throw a baseball or shoot a basketball 
because of his shoulder and wrist disabilities.    

On physical examination, there was no edema, effusion, 
instability, redness, heat or abnormal movement of the right 
wrist, but there was some evidence of painful motion, 
especially on extension, and he had some crepitus with range 
of motion.  There was no ankylosis of the right wrist.  Right 
wrist dorsiflexion was to about 50 degrees with pain 
beginning at 45 degrees.  Palmar flexion was normal at about 
80 degrees and he had no problems with flexion.  Radial 
deviation was to about 15 degrees and ulnar deviation was to 
about 40 degrees.  Repetitive use caused increased pain and 
decreased range of motion in the right wrist by about 5 
degrees more.  X-rays of the right wrist revealed narrowing 
of the radiocarpal joint involving the proximal scaphoid and 
lunate.  There was slight widening of the scaphoid lunate 
joint.  There were degenerative changes in the distal 
scaphoid joint and a deformity of the ulnar styloid process, 
apparently due to old healed trauma.  

In a letter, dated in July 2005, the veteran stated that he 
was left handed for the purposes of eating and writing only, 
i.e., accomplishing motion activities, and was right hand 
dominant for all other activities. 

On VA examination in June 2006, the examiner reported that 
the veteran's medical records and claims file had been 
reviewed.  Although the veteran did not complain of constant 
pain, he did complain of right wrist pain when he put 
pressure on his hand and when the wrist was in a certain 
position.  He also complained of a tingling sensation in his 
hand and arm, which lasted for about 10 to 20 minutes, and 
stiffness especially in cold weather.  He did not complain of 
weakness, swelling, instability or locking.  He did have 
fatigue and lack of endurance.  He described flare-ups with 
any activity in which he had to put pressure on the wrist, 
which caused mild to moderate limitation of motion and 
functional impairment.  The veteran stated that if he tried 
to do push-ups he developed extreme pain in the hand, and he 
had to guard against pushing with his right hand while 
arising from a chair or pushing on a door.  

On physical examination, the right wrist was not swollen.  It 
was mildly painful on extension, but not on flexion.  There 
was no evidence of edema, effusion, instability, weakness, 
redness, heat, or abnormal movement.  He had some guarding of 
movement.  He kept his wrist in a certain position when 
arising from a chair.  There was no ankylosis, but he did 
have pain.  Right wrist dorsiflexion was to 50 degrees with 
pain starting at 45 degrees and continuing to 50 degrees.  
Palmar flexion was within normal limits and was about to 80 
degrees without pain.  He did not have any pain on palmar 
flexion.  Radial deviation and ulnar deviation were painful 
to a certain extent depending upon how the veteran moved his 
wrist.  Radial deviation was to about 16 degrees with pain 
starting at around 14 degrees.  Ulnar deviation was to about 
40 degrees with pain starting at around 37 degrees.  
Repetitive use did cause an increase in pain, and pain had a 
major impact and decreased his range of motion by about 3 to 
5 degrees in all planes of motion.  

The diagnosis was traumatic arthritis of the right wrist with 
evidence of deformity of the ulnar styloid process.  
Limitation of function due to pain was moderate but the 
examiner could not comment on the degree of limitation during 
flare-ups without resorting to speculation.  It was commented 
that the veteran reported that his main problem with his 
right wrist was that he was unable to find an occupation 
where he had to pass any physical agility test because he 
could not do any pushups with his right hand.  He also 
reported that in his job as an air condition repairman he had 
problems getting himself off the floor without putting 
pressure on his right wrist.  He reported that just twisting 
the wrist in a certain position caused pain and a tingling 
sensation.  

In June 2006, the veteran was evaluated by private physician 
for employment with the United States Postal Service.  The 
veteran complained of right wrist pain when doing pushups.  
On examination, the right wrist was stable and 
neurovascularly intact.  Tinel's sign was negative.  There 
was limitation of flexion which was from zero to 40 degrees, 
as opposed to zero to 70 degrees on the left.  Ulnar 
deviation was limited to 20 degrees and rotation was full.  
Strength was intact.  His fingers moved fully.  X-rays of the 
right wrist revealed degenerative changes of the radio-carpal 
joint with joint space narrowing.  There was a mild deformity 
of the distal radius and ulna, compatible with an old 
fracture.  

The physician recommended that the veteran's job activities 
be restricted to lifting no more than 25 pounds with his 
right shoulder and no constant work overhead because of the 
right shoulder. 

In August 2006, the veteran stated because of the recommended 
physical restrictions he was denied employment with the 
United States Postal Service.  In May 2006, another private 
physician recommended no lifting of more than 25 pounds above 
shoulder level. 

In September 2006 and in January 2007, the veteran stated 
that he had not pursued several employment opportunities 
because of the physical requirements.  On one occasion, he 
was required to do pushups, which he could not do because of 
his wrist.  On another occasion, the job required that he 
climb up and down ladders, stoop down in small crawl spaces, 
and use his hands and wrists for maneuvering.  He also 
described difficulties working as a filing clerk or as a 
shipping and receiving clerk because of his wrist. 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Handedness will be determined by the evidence of record or by 
testing on VA examination.  Only one hand shall be considered 
dominant.  The injured hand or the most severely injured hand 
of an ambidextrous individual will be considered the dominant 
hand for rating purposes.  38 C.F.R. § 4.69.  

Traumatic arthritis substantiated by X-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered.  38 
C.F.R. § 4.59. 

Normal dorsiflexion of a wrist is to 70 degrees and normal 
palmar flexion is to 80 degrees.  Normal ulnar deviation of a 
wrist is to 45 degrees and radial deviation is to 20 degrees.  
38 C.F.R. § 4.71, Plate I. 



Analysis 

The right wrist disability is currently rated 10 percent 
disabling under Diagnostic Code 5215 (limitation of motion of 
the wrist), which is the maximum schedular rating under 
Diagnostic Code 5215 for either the major or minor extremity.  

Other potentially applicable Diagnostic Codes include 
Diagnostic Code 5214. 
Under Diagnostic Code 5214, the criterion for the next higher 
rating, 20 percent, for minor extremity, or 30 percent for 
the major extremity, is favorable ankylosis in 20 to 30 
degrees of dorsiflexion.  

As there is no evidence of ankylosis on VA examinations in 
November 2004 and in June 2006 or an examination by a private 
physician also in June 2006, the criterion for a higher 
rating base on ankylosis has not been met. 

Other potentially applicable Diagnostic Codes are Diagnostic 
Code 5211 (impairment of the ulna) and Diagnostic Code 5212 
(impairment of the radius).  Under Diagnostic Code 5211, the 
criterion for a 10 percent rating for either the major or 
minor extremity is malunion of the ulnar with bad alignment. 
Under Diagnostic Code 5212, the criterion for a 10 percent 
rating for either the major or minor extremity is malunion of 
the radius with bad alignment. 

As there is no evidence of malunion with bad alignment of 
either the ulna or radius by X-ray on VA examinations in 
November 2004 and in June 2006 or a examination by a private 
physician also in June 2006, the criterion for a higher 
rating base on impairment of either the ulna or radius has 
not been met.

For the above reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent during the period of the appeal and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 



Extraschedular Rating

In an exceptional case, where the schedular standards are 
found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criteria for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the evidence 
does not indicate the presence of the required frequent 
hospitalization or marked interference with employment.  
While the veteran was denied employment with the U.S. Postal 
Service, the physical restrictions were associated with the 
veteran's right shoulder disability, not with the right wrist 
disability.  Given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
finds no basis to refer this case for consideration of an 
extraschedular rating.


ORDER

An initial rating higher than 10 percent for residuals of a 
fracture of the right wrist is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


